      Case 3:19-cv-00397-MCR-HTC Document 1 Filed 02/12/19 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

REBECCA MONTGOMERY,

      Plaintiff,

v.

CLIENT MANAGEMENT SERVICES, an
unregistered business entity; JOHN and JANE
DOE, numbers 1-10,

     Defendants.
______________________________________/

                                  COMPLAINT

      1.     This action arises from Defendants’ violation of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). The FDCPA was

enacted “to eliminate abusive debt collection practices by debt collectors.” 15

U.S.C. § 1692(e). The statute provides for civil liability for a wide range of

abusive actions, including, but not limited to the false representation of the

character, amount, or legal status of any debt, and the threat to take any action

that cannot legally be taken or that is not intended to be taken. “A single

violation of the Act is sufficient to subject a debt collector to liability under the

Act.” Lewis v. Marinosci Law Grp., P.C., 2013 WL 5789183, at *2 (S.D. Fla.

Oct. 29, 2013). Defendants violated numerous provisions of the FDCPA while

attempting to extract payment from Plaintiff for a debt she does not owe.
                                         1
      Case 3:19-cv-00397-MCR-HTC Document 1 Filed 02/12/19 Page 2 of 8




                          JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331

(“The district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.”). The FDCPA is a

federal statute.

      3.     Venue is proper in this judicial district because Defendant engaged

in the complained of collection activities in this district. 28 U.S.C. § 1391(b)

(“A civil action may be brought in— (2) a judicial district in which a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial

part of property that is the subject of the action is situated.”).

                                      PARTIES

      4.     Plaintiff, Rebecca Montgomery, is a natural person and resident of

Ft. Walton Beach, Florida. Ft. Walton Beach is located in Okaloosa County.

      5.     Plaintiff, as further described herein, is a consumer as defined by 15

U.S.C. § 1692a(3).

      6.     Defendant, Client Management Services, is an unlicensed,

unregistered entity whose mailing address is believed to be 3212 Northlake

Parkway NE, Suite 450974, Atlanta, Georgia 30345, a for-rent mailbox located

inside the United States Post Office at 3212 Northlake Parkway NE, Atlanta,

Georgia 30345.


                                           2
     Case 3:19-cv-00397-MCR-HTC Document 1 Filed 02/12/19 Page 3 of 8




      7.      Client Management Services, through the use of various

instrumentalities of interstate commerce, is engaged in a business the principal

purpose of which is the collection of “debt” as that term is defined by 15 U.S.C.

§ 1692a(5).

      8.      Client Management Services is a “debt collector” as defined by 15

U.S.C. § 1692a(6); however, Client Management Services is not and has never

been registered with the State of Florida as a consumer collection agency.

      9.      Defendants John and Jane Doe, numbers 1-10, are sued under

fictitious names as the true names and capacities of the Doe Defendants are

currently unknown. Plaintiff intends to amend this complaint by inserting the

true names and capacities of the Doe Defendants once ascertained.

      10.     Plaintiff is informed and believes, and on that basis alleges, that

Defendants John and Jane Doe, numbers 1-10, are natural persons and/or

business entities, all of whom reside in the United States, who personally

created, instituted and, with knowledge that such practices were contrary to law,

acted consistent with, oversaw, and engaged in the illegal practices and

procedures that are the subject of this complaint. These Defendants personally

control the illegal acts, policies, and practices utilized by Client Management

Services and are personally liable for all the wrongdoing alleged in this

complaint.


                                        3
      Case 3:19-cv-00397-MCR-HTC Document 1 Filed 02/12/19 Page 4 of 8




                           FACTUAL ALLEGATIONS

      11.     Approximately 6 weeks prior to the filing of this action, Plaintiff

received the first in a series of telephone calls from an individual identifying

herself as Susan Taylor (“Taylor”).

      12.     Taylor claimed to be calling as a representative of Client

Management Services regarding an allegedly delinquent debt; namely, a

Citibank credit card which, according to Taylor, was more than five years

delinquent.

      13.     In Florida, the statute of limitations for a credit card debt may be as

little as three (3) years, but in no case longer than five (5) years.

      14.     According to Taylor, if Plaintiff failed to pay the alleged debt

immediately, Client Management Services would obtain a judgment against her,

freeze her bank accounts, seize her property, etc.

      15.     Plaintiff denied owing the amount demanded, but was repeatedly

harassed by Defendant’s threats and demands for payment.

      16.     Due to the continued harassment, Plaintiff retained counsel, who

contacted Taylor to discuss the alleged debt. Even after speaking with Plaintiff’s

counsel, Taylor contacted Plaintiff directly on at least one more occasion to

demand payment of the alleged debt and threaten Plaintiff with consequences of

nonpayment.


                                          4
      Case 3:19-cv-00397-MCR-HTC Document 1 Filed 02/12/19 Page 5 of 8




      17.      At no time did Defendant ever send Plaintiff a written notice (of

any type) regarding the debt.

      18.      At no time under the circumstances described herein did Client

Management Services have a legal claim against Plaintiff which can be enforced

in a court of law, result in judgement, garnishment, or seizure of her assets.

      19.      At the time Plaintiff was threatened with legal action, the applicable

statute of limitations on the alleged Citibank debt was, based on Defendant’s

own statements, expired.

                                    COUNT I
            VIOLATIONS OF THE FDCPA; 15 U.S.C. §§ 1692c(a)(2),
          1692e, 1692e(2)(A), 1692e(4), 1692e(5), 1692e(10), and 1692g(a)

      20.      Plaintiff incorporates the foregoing paragraphs as if fully set forth

herein.

      21.      Section 1692c(a)(2) prohibits communication with a consumer in

connection with the collection of any debt— if the debt collector knows the

consumer is represented by an attorney with respect to such debt.

      22.      Section 1692e prohibits a debt collector from using any false,

deceptive, or misleading representations in connection with the collection of a

debt. More specifically, Section 1692e(2)(A) prohibits a debt collector from

falsely representing of “the character, amount, or legal status of any debt.”



                                           5
      Case 3:19-cv-00397-MCR-HTC Document 1 Filed 02/12/19 Page 6 of 8




Valle v. First Nat. Collection Bureau, Inc., 252 F. Supp. 3d 1332, 1339 (S.D.

Fla. 2017).

      23.     Section 1692e(4) prohibits the representation or implication that

nonpayment of any debt will result in the arrest or imprisonment of any person

or the seizure, garnishment, attachment, or sale of any property or wages of

any person unless such action is lawful and the debt collector or creditor intends

to take such action.

      24.     Section 1692e(5) prohibits a debt collector from threatening to take

action that cannot legally be taken or that is not intended to be taken. LeBlanc

v. Unifund CCR Partners, 601 F.3d 1185, 1193 (11th Cir. 2010).

      25.     The statements and threats made by Defendant to Plaintiff, as

described above, are patently false and violate §§ 1692c(a)(2), 1692e,

1692e(2)(A), 1692e(4), 1692e(5), and 1692e(10).

      26.     Next, a person may not engage in business in the State of Florida as

a consumer collection agency or continue to do business in the State of Florida

as a consumer collection agency without first registering as such, and thereafter

maintaining a valid registration. See Fla. Stat. § 559.553(1). A violation of state

law may, as is the case here, be a violation of the FDPCA. See LeBlanc v.

Unifund CCR Partners, 601 F.3d 1185, 1192 (11th Cir. 2010) (“[C]ollection




                                         6
      Case 3:19-cv-00397-MCR-HTC Document 1 Filed 02/12/19 Page 7 of 8




activities that use ‘any false, deceptive, or misleading representation or means,’

. . . under state law, will also constitute FDCPA violations.”).

      27.   Defendant violated 15 U.S.C. § 1692e(5) by attempting to collect a

consumer debt in the State of Florida without first obtaining and thereafter

maintaining a valid registration.

      28.   Finally, Section 1692g(a) requires a debt collector to send, within 5

days of its initial communication with a consumer, a written notice containing—

      (1) the amount of the debt;

      (2) the name of the creditor to whom the debt is owed;

      (3) a statement that unless the consumer, within thirty days after
      receipt of the notice, disputes the validity of the debt, or any portion
      thereof, the debt will be assumed to be valid by the debt collector;

      (4) a statement that if the consumer notifies the debt collector in
      writing within the thirty-day period that the debt, or any portion
      thereof, is disputed, the debt collector will obtain verification of the
      debt or a copy of a judgment against the consumer and a copy of
      such verification or judgment will be mailed to the consumer by the
      debt collector; and

      (5) a statement that, upon the consumer’s written request within the
      thirty-day period, the debt collector will provide the consumer with
      the name and address of the original creditor, if different from the
      current creditor.

At no time did Defendant send such notice.

      29.   15 U.S.C. § 1692k(a) provides that a debt collector who fails to

comply with any provision of the FDCPA with respect to any person is liable to


                                         7
     Case 3:19-cv-00397-MCR-HTC Document 1 Filed 02/12/19 Page 8 of 8




such person for up to $1,000 in statutory damages, actual damages, the costs of

the action, together with a reasonable attorney’s fee as determined by the court.


      WHEREFORE, Plaintiff requests judgment in her favor, and against

Defendant for:

            a. Statutory damages in the amount of $1,000 dollars;

            b. Actual damages;

            b. Attorney’s fees, litigation expenses and costs of suit;

            c. Such other or further relief as the Court deems proper.

Dated: February 1, 2019

                                      Respectfully submitted,

                                      s/ Scott D. Owens
                                      Scott D. Owens, Esq.
                                      SCOTT D. OWENS, P.A.
                                      3800 S. Ocean Dr., Ste. 235
                                      Hollywood, FL 33019
                                      Tel: 954-589-0588
                                      Fax: 954-337-0666
                                      scott@scottdowens.com




                                        8
